           Case 1:19-cv-03787-LGS Document 88 Filed 09/03/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MICHAEL MADER,                                               :
                                              Plaintiff,      :
                                                              :   19 Civ. 3787 (LGS)
                            -against-                         :
                                                              :        ORDER
 EXPERIAN INFORMATION SOLUTIONS,                              :
 LLC,                                                         :
                                              Defendant. X
 ------------------------------------------------------------


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 7, 2020, Plaintiff filed a Motion for Reconsideration and

accompanying Memorandum of Law (Dkt. 81) seeking reconsideration of this Court’s Opinion

and Order issued on July 24, 2020 (the “Opinion”) granting Defendant’s Motion for Summary

Judgment, Mader v. Experian Info. Solutions, LLC, 2020 WL 4273813 (S.D.N.Y. 2020);

        WHEREAS, “[a] motion for reconsideration should be granted only when the [movant]

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atlantic Airways, Ltd.

v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)) (internal quotation marks omitted).

A motion for reconsideration is “not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a second bite at the

apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)) (internal quotation marks omitted).

The standard for granting a motion for reconsideration is “strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the


                                                        1
          Case 1:19-cv-03787-LGS Document 88 Filed 09/03/20 Page 2 of 3




court overlooked.” Id. (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995))

(internal quotation marks omitted);

       WHEREAS, “[i]t is black letter law that a motion for reconsideration may not be used to

advance new facts, issues or arguments not previously presented to the Court[.]” Nat'l Union

Fire Ins. Co. of Pittsburg, PA v. Las Vegas Prof'l Football Ltd. P’ship, 409 F. App'x 401, 403

(2d Cir. 2010) (summary order) (citing Davidson v. Scully, 172 F.Supp.2d 458, 461 (S.D.N.Y.

2001)); see also Tonga Partners, L.P., 684 F.3d at 52.

       WHEREAS, Plaintiff argues that Navient, the entity that issued Plaintiff’s loan (the

“Navient Loan”), “is not a governmental unit and is not a nonprofit institution.” The Opinion did

not find to the contrary and based its holding on a different exemption from bankruptcy

discharge. See Mader, 2020 WL 4273813 at *1 n.1;

       WHEREAS, Plaintiff disputes the Opinion’s holding that the Navient Loan is non-

dischargeable because it “was made under a program that also makes Stafford Loans, which are

guaranteed or funded by non-profits (including governmental units) under the Federal Family

Education Loan Program” (“FFELP”). Plaintiff creates a straw man by mischaracterizing the

Opinion and then refuting its false proposition; Plaintiff incorrectly asserts that the Opinion held

that “the private Excel Grad Loan [i.e., the Navient Loan] was part of the FFELP Program.”

Dkt. 81 at 8. Plaintiff then argues that for various reasons FFELP does not include the private

Navient Loan. Plaintiff did not previously make this argument and cannot raise it now. In any

event, while this assertion is true, it is not probative of whether the Navient loan was made by a

program funded in part by a non-profit or governmental unit.

       Plaintiff further argues that specificity is required when interpreting the term “program

under the Bankruptcy Code” and Defendant’s declaration in support of summary judgment did



                                                  2
          Case 1:19-cv-03787-LGS Document 88 Filed 09/03/20 Page 3 of 3




not sufficiently identify the program at issue. This argument was considered and rejected

because Plaintiff did “not show that the law requires more specificity than Defendant offers.”

Mader, 2020 WL 4273813 at *3. Plaintiff relatedly asserts that the proof is disputed as to what

federally funded program made the loan at issue. This argument misunderstands the Opinion,

which did not find that any federally funded program made the loan at issue.

        Plaintiff further alludes to the language in the promissory note, which states that the loan

is “made under a program that includes Stafford loans and other loans and which is funded in

part by non-profit organizations, including governmental units,” and argues that the promissory

note’s assertion does not make it so. This argument was considered on the summary judgment

motion and, although the language in the promissory note it is consistent with, and

circumstantially supportive of, the Opinion, this language was not a basis for the Opinion’s

holding. See id. at *3-4.

        WHEREAS, Plaintiff relatedly argues that the Court appeared to use this language from

the promissory note as evidence to support that the loan was nondischargeable in bankruptcy and

that it is against public policy to use a promissory note to concede nondischargeability. The

promissory note was referenced in a footnote to comment on Plaintiff’s understanding of the

loan, not as substantive evidence of the dischargeability of the loan. See id. at *3 n.3;

        WHEREAS Plaintiff does not identify any change of controlling law, any new evidence,

the need to correct a clear error, or prevent injustice; it is hereby

        ORDERED that Plaintiff’s Motion for Reconsideration is DENIED.

The Clerk of Court is respectfully directed to close the open motion at Dkt. 81.


Dated: September 3, 2020
       New York, New York



                                                   3
